 1                                 UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3                                                    ***
 4   ADRIAN JOHNSON,                                             Case No. 2:18-cv-00647-GMN-EJY
 5                  Plaintiff,
                                                                               ORDER
 6          v.
 7   SGT D. HOLMS, et al.,
 8                  Defendants.
 9

10           Before the Court is Plaintiff’s Request to Add Parties and Serve Notice of Summons Upon
11   Unexcuted Summones. ECF No. 36. In his Motion, Plaintiff seeks to have service of his Amended
12   Complaint officially served on Lt. Murphy (Ret.) who has been identified by defense counsel and
13   on whose behalf defense counsel is authorized to accept service. ECF No. 31. Plaintiff also seeks
14   service on “Garza”; however, defense counsel states that there is no individual by this name correctly
15   identified in this action. Id. Instead, defense counsel believes Plaintiff is referring to Officer Corona.
16   Id.
17           Accordingly,
18           IT IS HEREBY ORDERED that Plaintiff’s Request to Add Parties (ECF No. 36) is
19   GRANTED.
20           IT IS FURTHER ORDERED that a copy of Plaintiff’s Amended Complaint, ECF No. 9, is
21   effectively served on Lt. Murphy by and through this Order. Defendant Murphy shall have twenty-
22   one (21) days from the date of this Order to file his responsive pleading to Plaintiff’s Amended
23   Complaint.
24           IT IS FURTHER ORDERED that Plaintiff shall have twenty-one (21) days from the date of
25   this Order to seek an amendment to his Amended Complaint for the sole purpose of adding
26   Defendant Officer Corona. No other amendment to the operative Amended Complaint to shall be
27   considered by the Court.
28
                                                        1
 1          IT IS FURTHER ORDERED that if Plaintiff fails to follow this Order, Lt. Corona shall be

 2   subject to dismissal for failure to complete service of process pursuant to Fed. R. Civ. P. 4(m).

 3          IT IS FURTHER ORDERED that the Clerk of Court shall mail of copy of this Order to

 4   Plaintiff at the following address:

 5          Adrian Johnson
            5652528
 6          Clark County Detention Center
            330 South Casino Center
 7          Las Vegas, NV 89101
 8          DATED: January 2, 2020
 9

10

11                                                 ELAYNA J. YOUCHAH
                                                   UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                      2
